         Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  RHINO METALS, INC., an Idaho                     Case No. 1:18-cv-00474-DCN
  corporation,
                                                   MEMORANDUM DECISION AND
         Plaintiff/Counter-Defendant,              ORDER

         v.

  STURDY GUN SAFE, INC., a
  California corporation,

         Defendant/Counterclaimant.


                                  I. INTRODUCTION

       Pending before the Court is Defendant/Counterclaimant Sturdy Gun Safe, Inc.’s

(“Sturdy”) Motion to Strike. Dkt. 64.

       Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in the briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motion on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

       Upon review, and for the reasons set forth below, the Court finds good cause to

DENY the motion.

                                   II. BACKGROUND

       On March 23, 2020, Sturdy filed its Motion for Summary Judgment. Dkt. 56. On

April 13, 2020, Plaintiff Rhino Metals, Inc., (“Rhino”) filed its combined Response/Cross


MEMORANDUM DECISION AND ORDER – 1
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 2 of 8




Motion for Summary Judgment. Dkt. 59.

        On April 21, 2020, Sturdy filed a Motion to Strike Rhino’s Cross Motion for

Summary Judgment as untimely. Dkt 64. Sturdy simultaneously requested that the briefing

on the summary judgment motions be stayed pending the Court’s consideration of the

Motion to Strike. Dkt. 65. Finally, Sturdy asked that the briefing on the Motion to Stay be

shortened. Dkt. 66. The Court granted this final motion and set a shortened briefing

schedule for the parties to follow. Dkt. 68. The parties obliged, and the Court ultimately

granted the Motion to Stay briefing. Dkt. 72. Briefing on the underlying Motion to Strike

then ended and the matter is ripe for adjudication.

                                           III. ANALYSIS

        The Court will be brief: this motion should never have been filed.1

        Sturdy correctly notes that the scheduling order in this case—as amended multiple

times—mandated that “all dispositive motions shall be filed on or before March 23, 2020.”

Dkt. 52. Sturdy also correctly notes that under the Court’s “Motions Practice” section of

its website, there are instructions for when, as here, the parties wish to file cross motions

for summary judgment. The Court’s website states as follows:

        Cross Motions for Summary Judgment: To avoid the panoply of briefs
        generated by the filing of cross motions for summary judgment, the Court
        prefers that the briefing be combined as follows: initial motion for summary
        judgment; response combined with cross motion; reply combined with
        response to cross motion; and a final reply brief. If the parties are unable to
        address the issues in the 20-page limit, they may request permission to file
        an overlength brief.
1
  As will be explained below, the Court is not necessarily saying Sturdy’s motion is frivolous, but that it
could have been avoided all together to eliminate the time and expense the current motion generated—86
pages of briefing and supporting evidence, two to three months of delay, and assuredly thousands of dollars
in attorneys’ fees.


MEMORANDUM DECISION AND ORDER – 2
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 3 of 8




See https://www.id.uscourts.gov/district/judges/nye/Motion_Practice.cfm. Sturdy then

states that the relevant question in this case is whether the Court’s cross motion briefing

preference displaces the Court’s scheduling order in such a way that a party could ignore

the dispositive motion deadline and then later file a cross motion for summary judgment.

Sturdy answers its own question with a resounding “no.”

        Sturdy asserts that during discovery in this case Rhino never reached out to

coordinate a briefing schedule for cross motions for summary judgment and that, in its

estimation, this meant Rhino would be filing its motion by the dispositive motion deadline.2

According to Rhino, this is entirely true. It did intend to file a Motion for Summary

Judgment on March 23, 2020, however, when Sturdy filed first, it realized that the Court’s

briefing preference would kick in and—in order to avoid duplicative motion practice—

held off filing its motion until three weeks later. In other words, in Rhino’s estimation (and

based on its reading of the Court’s briefing preferences) such was required of them.

        Both parties cite to cases in support of their respective positions. None of the cases,

however, were authored by the undersigned, and while some are from within this district—

and/or from Judges who have similar briefing preferences to the one at issue here—each

turns on specific facts and circumstances.

        As one example, Sturdy cites to a decision rendered by Magistrate Judge Ronald E.



2
  Even then, if Sturdy had reason to believe Rhino would be filing a motion for summary judgment (and
knowing it planned to do the same) it should have started a dialog about the briefing schedule itself. Simply
put, the lack of communication here is both parties’ fault. Each party in this case is represented by competent
counsel who—to the best of the Court’s knowledge—have all practiced in Federal Court in the District of
Idaho. This issue should have been easy to resolve.


MEMORANDUM DECISION AND ORDER – 3
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 4 of 8




Bush, Asarco LLC v. Union Pac. R.R. Co., wherein he determined that a cross motion filed

after the dispositive motion deadline was untimely. No. 212-CV-00283-EJL-REB, 2016

WL 5799296, at *5 (D. Idaho Sept. 30, 2016). As in all matters, the unique facts of that

case lead to a specific result.3 That result does not necessarily translate to this case or

convey a sweeping consensus on the District of Idaho’s position relative to this issue.

        A brief look at other cases over which Judge Bush presided illustrates this principle

well (i.e. that each case warrants a separate, independent review of the best way to deal

with multiple motions for summary judgment). See e.g., Case 1:16-cv-00359-REB

(original motion for summary judgment was filed three weeks before the dispositive

motion deadline so that cross motion was filed on the dispositive motion deadline); but see,

1:16-cv-00041-REB (original motion for summary judgment filed on dispositive motion

deadline, cross motion filed three weeks later; cross motion not deemed untimely); 1:15-

cv-00047-REB (parties agreed to staggered briefing in case management order). The same

can be said of any Judge in the District of Idaho, including the undersigned.4

        Additionally, while the undersigned has not had a case in which a party filed a

motion for summary judgment on the dispositive motion deadline and the cross motion

came in three weeks later (i.e. the exact scenario here), as Rhino correctly points out, Judge


3
  In Asarco, the cross motion at issue was actually a second motion for summary judgment and addressed
issues not raised by the original filing party. For these reasons, Judge Bush granted the motion to strike.
Such is not the case here.
4
  See e.g., Case 1:19-cv-195-DCN (parties agreed to cross-motion summary judgment briefing schedule in
discovery plan); 4:17-cv-00485-DCN (allowing the parties to file simultaneous briefs—i.e. in contrast to
the Court’s preference—because one party moved for summary judgment on some, but not all, claims the
other party had).



MEMORANDUM DECISION AND ORDER – 4
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 5 of 8




B. Lynn Winmill has ruled on this identical issue and determined that such a practice did

not violate the court’s scheduling order. See e.g., Unity Serv. Coordination, Inc. v.

Armstrong, No. 1:09-CV-639-BLW, 2011 WL 864472, at *3 (D. Idaho Mar. 10, 2011)

(denying motion to strike a party’s cross motion for summary judgment filed three weeks

after the dispositive motion deadline).

        The Court is careful to note, however, that in Armstrong, Judge Winmill did not

directly address the Court’s briefing preference itself, but determined that because the other

side had fair notice of the issues raised in the cross motion—and because those issues were

intertwined with the issues the original filing party raised in its own motion—there was no

prejudice to taking up both motions simultaneously.5

        Ultimately, the Court’s goal is to reach the merits of the issues in any given case—

especially when it comes to summary judgment. Typically,6 the parties agree in advance to

a staggered briefing schedule once it is known that both parties will be filing motions for

summary judgment. That is what should have happened in this case. Both parties were well

aware of the situation in advance and could have coordinated appropriately.


5
  Similarly, here, because Rhino’s cross motion seeks summary judgment on the same claims Sturdy raises
in its motion for summary judgment, Rhino could have filed its motion as simply a response, but nonetheless
asked—pursuant to Rule 56—for summary judgment even as the nonmoving party. Thus, were the Court
to strike Rhino’s cross motion as untimely, it appears Rhino would file the same brief and simply change
the caption (to “Response” as opposed to “Response and Cross Motion for Summary Judgment”).
6
  Upon an exhaustive review of hundreds of cases in the District of Idaho over the last 20 years in which
cross motions for summary judgment were filed, it is clear there is not widespread consensus on whether
the motions should both be filed by the dispositive motion deadline or not. In the vast majority of cases, the
parties utilized the court’s preference of staggered, combined briefing, however, the exact deadlines were
stipulated to by the parties (some of those dates fell before the original dispositive motion deadline while
others fell after). This supports the Court’s ultimate conclusion that communication between the parties is
paramount when dealing with cross motions for summary judgment.



MEMORANDUM DECISION AND ORDER – 5
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 6 of 8




        The alternative situation—which has also happened multiple times—is that the

parties do not communicate and file dispositive motions on the same day. In that instance,

the Court often reaches out to the parties anyway to combine the remaining briefs to avoid

duplication and excessive filings.

        In this case, a simple call to the Court’s law clerk would have been helpful. The

matter could potentially have been discussed and resolved without the need for motion

practice.7

        Both parties accuse the other of gamesmanship as it relates to the present situation.

Sturdy claims Rhino delayed in filing its cross motion so that they could see Sturdy’s

motion first. On the other hand, Rhino claims that by filing the instant motion to strike,

Sturdy has had weeks (if not months) to review Rhino’s filing and prepare its response.

The parties raise these concerns—as well as numerous other ancillary issues in their

briefing. The Court will not address each argument; it suffices the Court to say that it

expects attorneys to work together in a cooperative and fair manner to “secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

        Ultimately, the Court finds that Rhino’s cross motion for summary judgment was

not untimely. The fact that there are competing interpretations of the Court’s briefing

preferences suggests that the Court may need to clarify its language; however, the fact that

this issue has rarely, if ever, come up cuts against this assumption.

        However, so that it is clear, the Court states as follows: the Court’s policy on cross


7
  For example, the Court could have outlined its general practices and preferences, could have discussed a
stipulated briefing schedule with the parties, or discussed an extension of the dispositive motion deadline.


MEMORANDUM DECISION AND ORDER – 6
          Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 7 of 8




motions for summary judgment inherently assumes that the parties will notify each other

of their intent to file motions for summary judgement so that the Court’s preferred briefing

schedule can be utilized to streamline the process if appropriate. The appropriate

circumstance is one in which the parties will be moving for summary judgment on the same

issues. Many times, the opening parties’ brief will be filed on the dispositive motion

deadline. Then, assuming the issues are the same—which again, can only be determined

via prior communications—the opposing side’s response/cross motion can be filed three

weeks later (i.e. later than the dispositive motion deadline). By design, however, a cross

motion filed in this manner would not be untimely.8 If, however, in communications leading

up to the dispositive motion deadline, the parties learn they will be filing motions for

summary judgment on different issues, both motions should be filed before the deadline.9

        Experience has shown that the parties are far more concerned than is the Court

regarding who gets the “last word” on a given issue. If that is what this is really about and

Sturdy feels that as the “original movant” it should have the last word, it can request to file

a sur-reply. Even then, however, the Court intends to hold oral argument on the competing

motions for summary judgment so both sides will have ample opportunity to present their




8
  No party should use any type of gamesmanship or deception to limit or foreclose the other side from filing
a desired motion for summary judgment. Thus, again, the remedy is timely and honest communication
between the parties. This is not an onerous burden, nor does in invade the purview of counsel’s litigation
strategy. Again, the Court’s purpose is to address the merits of any case. Skirmishes concerning deadlines
are unnecessary and can be avoided if the parties follow the Court’s suggestions here.
9
 This should not come as a surprise. Logically, if the motions are substantively different, each would likely
deserve a separate and unique response and reply and thus not need to utilize the Court’s preferred briefing
schedule. More importantly, both would need to be filed by the dispositive motion deadline as neither would
be a cross motion of anything filed by the other party.


MEMORANDUM DECISION AND ORDER – 7
         Case 1:18-cv-00474-DCN Document 87 Filed 06/08/20 Page 8 of 8




arguments to the Court.

        While there may be competing interpretations of the Court’s briefing preferences,

the solution would have been to contact the Court and seek clarification. The Court’s

preference regarding briefing is informal, utilized to aid the Court and Counsel, and while

it does not override the Court’s scheduling order, it should be read in conjunction with the

same.

        In sum, the Court will not strike Rhino’s cross motion for summary judgment as

untimely. The process Rhino followed here was appropriate. However, the parties should

have communicated in the weeks leading up to the dispositive motion deadline so that

neither party was surprised by the other’s actions.

                                       IV. ORDER

   1. Sturdy’s Motion to Strike (Dkt. 64) is DENIED.

   2. The Court’s previous stay of summary judgment briefing (Dkt. 72) is lifted. Sturdy’s

        reply to its motion for summary judgment, combined with its response to Rhino’s

        cross motion, shall be due on or before June 19, 2020. Rhino’s final reply brief in

        support of its motion for summary judgment shall be due on or before July 2, 2020.


                                                 DATED: June 8, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 8
